         Case 1:20-cv-03941-GSK Document 37                  Filed 07/12/21      Page 1 of 2




         Solar Energy Industries Association, et al. v. United States, et al., 20-03941
                   Additional Questions for Oral Argument, 7/13/2021

Additional Questions to Plaintiffs Solar Energy Industries Association (“SEIA”), Nextera
Energy, Inc. (“Nextera”), Invenergy Renewables LLC (“Invenergy”), and EDF
Renewables, Inc. (“EDF-R”) (collectively, “Plaintiffs”):
    1. Plaintiffs argue that only trade-liberalizing modifications are permitted under Section
       204(b)(1)(B). E.g., Compl. at 7, Dec. 29, 2020, ECF No. 2 (“Compl.”). Under what
       circumstances would the domestic industry, even if it has positively adjusted to import
       competition, choose to request trade-liberalizing modifications?

    2. The parties dispute whether Plaintiffs request an inquiry into procedural compliance with
       Section 204(b)(1)(B), Pls.’ Resp. to Defs.’ Mot. to Dismiss and Cross-Mot. for Summ. J.
       at 13–14, May 7, 2021, ECF No. 28, or a review of presidential fact-finding, Defs.’ Reply
       in Supp. of their Mot. to Dismiss and Resp. to Pls.’ Mot. for Summ. J. at 10–12, June 11,
       2021, ECF No. 29. Defendants argue that even if the court finds that this is an inquiry into
       procedural compliance, “the Court should defer to the President’s construction of these
       procedures” because “Congress entrusted the President to administer section 204, 19
       U.S.C. § 2254.” Defs.’ Resp. to Court’s Questions at 2, July 9, 2021, ECF No. 35. Do you
       agree? If not, why not?

    3. Is it possible that a temporary increase in safeguard measures could, as with safeguards
       generally, ultimately serve a trade-liberalizing purpose by allowing domestic industry to
       effectively adapt to the practical effects of a specific safeguard? For example, would it be
       possible for representatives of domestic industry to determine that safeguard measures have
       had a generally positive effect on domestic adaptation to competition, but that full
       adaptation is not possible without increased safeguards?

    4. Even if Plaintiffs are correct that the petition failed to fully comply with the requirements
       of the statute, are flaws in the petition sufficient basis to invalidate Proclamation 10101
       despite the Federal Circuit’s treatment of procedural defects occurring prior to Presidential
       action in Silfab Solar, Inc. v. United States, 892 F.3d 1346 (Fed. Cir. 2018)?

Additional Questions to Defendants the United States, et al. (“Government”):
    1. Section 204 requires that “a majority of the representatives of the domestic industry
       submit[] to the President a petition requesting such reduction, modification, or termination
       . . . .” 19 U.S.C. § 2254(b)(1)(B). Even if the court accepts Defendants’ proposed definition
       of “a majority,” why are petitions submitted to the USTR rather than to the President, as
       these were 1, not in conflict with the statute?

    2. Defendants argue that in the phrase “on such basis” in Section 204(b)(1)(B) that “[t]he
       adjective ‘such’ refers back to something indicated earlier in the text,” rather than the

1
 See ECF No. 23, Attachment A (“LGEUS Letter”); ECF No. 23, Attachment B (“Hanwha/Auxin Letter”); ECF
No. 23 Attachment C (“Auxin/SolarTech/Mission Solar Energy Letter”).
     Case 1:20-cv-03941-GSK Document 37                Filed 07/12/21     Page 2 of 2




   phrase “positive adjustment to import competition” that comes after. Defs.’ Reply at 21–
   22. What, in your view, is the referent of “such” in Section 204(b)(1)(B)?

3. What circumstances would constitute adequate basis for increased tariffs under Section
   204(b)(1)(B) but not “changed economic circumstances” under Section
   204(b)(1)(A)(ii)? Given that Section 204(b)(1)(A) does not provide for modification of
   safeguard measures based on changed economic circumstances, why doesn’t the
   Government’s view of Section 204(b)(1)(B), as laid out in its response to question three of
   the oral argument questions, undermine this clear limitation?

4. Assuming the three letters submitted to USTR constitute a petition, why would submission
   of such petition to USTR satisfy the statute’s prerequisite of the submission of a petition to
   the President?
